Citation Nr: 1024566	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a psychiatric disorder to include post 
traumatic stress disorder (PTSD), major depression disorder, 
panic attacks with agoraphobia and anxiety disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 
1999.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran submitted a claim in October 2001 seeking service 
connection for PTSD.  The claim was denied in a July 2002 rating 
decision, and, as is discussed below, the Veteran did not submit 
a timely notice of disagreement (NOD) disagreeing with the rating 
decision.  In a March 2004 rating decision, the RO denied the 
Veteran's claim finding no new and material evidence had been 
submitted.  The Veteran disagreed and perfected an appeal.

In April 2010, the Veteran, his mother and his representative 
presented evidence and testimony in support of the Veteran's 
claim at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.

The issue of entitlement to service connection for a psychiatric 
disorder to include PTSD, major depression disorder, panic 
attacks with agoraphobia and anxiety disorder, is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for PTSD.

2.  Evidence received since the July 2002 rating decision raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a psychiatric disorder to 
include PTSD, major depression disorder, panic attacks with 
agoraphobia and anxiety disorder.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.1103, 20.201 (2009).

2.  Since the July 2002 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a psychiatric disorder to include PTSD, 
major depression disorder, panic attacks with agoraphobia and 
anxiety disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Navy as a Hull Technician (HT) 
aboard the U.S.S. Cape Cod, AD-43, a destroyer tender and repair 
ship (hereinafter referred to as the Cape Cod).  While assigned 
to ship's company onboard the Cape Cod, the Veteran served as a 
security petty officer on security details.  He contends that the 
Cape Cod was tasked, with other ships, to provide assistance to 
service-members and Philippine citizens located at or near the 
former U.S. Navy facility at Subic Bay, Philippines, in the 
aftermath of the June 1991 Mt. Pinatubo eruption.  The Veteran 
has testified that his specific assignment was to search for 
survivors in the devastation and to assist people seeking safety, 
food and water.  He has complained that the memories of the 
events he experienced at that time resulted in a psychiatric 
disorder to include PTSD, anxiety disorder and depression 
disorder.  The Veteran has also generally contended that he saw 
dead bodies during the Gulf War and that he was in fear of his 
life while ashore at Haifa, Israel.  He seeks to reopen his claim 
for service connection for a psychiatric disorder.

The Board will first address preliminary matters and then render 
a decision on the issue of whether new and material evidence has 
been presented sufficient to reopen the Veteran's claim.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The evidence shows that the Veteran was notified in a letter 
dated November 2001 that to substantiate a claim for service 
connection the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.   He was further informed 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records, and VA medical records.  Moreover, the Veteran was 
informed in letters dated February and July 2002 of specific 
information that was required to substantiate a claim for service 
connection for PTSD. 

This claim also contains an issue of whether new and material 
evidence has been submitted to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals 
for Veterans Claims (Court) found that VA must notify a claimant 
of the evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  In this case, the Veteran was informed in an April 2003 
letter of the meaning of the terms "new" and "material," 
however, he was not informed of the basis for the prior denial 
for service connection or what evidence would be necessary to 
substantiate the elements required to establish service 
connection that were not found in the previous denial.  As 
discussed below, the Board finds that new and material evidence 
has been submitted and reopens the claim.  Thus, any deficiency 
in notice under Kent could not result in any prejudice to the 
Veteran.

The Board observes that the RO has obtained service treatment 
records, VA treatment records and private medical records 
pertaining to the Veteran's claim for service connection.  The 
Veteran has been provided medical examinations and has been 
diagnosed with PTSD, but none of the examiners were requested to 
provide an opinion regarding whether the Veteran's PTSD is 
related to an event that occurred during service.  The Board, 
however, observes that VA's duty to assist the Veteran in 
developing evidence for a new and material claim is limited; the 
Court has held that VA's duty to assist by providing a medical 
examination or opinion does not apply to new and material 
evidence claims.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) and 
Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).   
Finally, VA has further assisted the Veteran and his 
representative throughout the course of this appeal by providing 
them with SOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  As 
noted above, the Veteran, his mother and his representative 
presented evidence and testimony at a hearing before the 
undersigned VLJ.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Notice of disagreement

An appeal consists of a timely filed Notice of Disagreement (NOD) 
in writing and, after a Statement of the Case has been furnished, 
a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2009). 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute an NOD.  While 
special wording is not required, the NOD must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2009), see alsoYoung v. Shinseki, 22 Vet. App. 461 
(2009); Tomlin v. Brown, 5 Vet. App. 355 (1993).

Generally, an NOD must be filed within one year from the date of 
the underlying RO decision and if no NOD is filed within the one-
year appeal period following the RO decision, the decision will 
become final.  See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. 
§ 20.302(a) (2009).   

VA must consider any new and material evidence received during 
the one-year period following an RO decision "as having been 
filed in connection with the claim which was pending at the 
beginning of the appeal period."  See 38 C.F.R. § 3.156(b) 
(2009).  When VA fails to consider new and material evidence 
submitted within the one-year appeal period pursuant to 
§ 3.156(b), and that evidence establishes entitlement to the 
benefit sought, the underlying RO decision does not become final.  
Muehl v. West, 13 Vet. App 159, 161-62 (1999).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

NOD

The Board will first consider whether the Veteran timely filed a 
NOD within the one-year appeal period following the July 22, 
2002, notification of the rating decision.  

In a January 2003 statement, the Veteran requested that his 
"claim be amended to add post traumatic stress disorder," and 
that he had been diagnosed and was then being treated for the 
condition.  The Board finds nothing in the statement that can be 
reasonably construed as disagreement with the July 22, 2002, 
rating decision and any desire to appeal it.  

The RO sent the Veteran a letter in February 2003 informing him 
that he needed to submit new and material evidence to support his 
claim, and in March 2003, issued another rating decision denying 
his claim for PTSD.  The March letter also informed the Veteran 
that the February 2003 letter incorrectly informed him that he 
had to submit new and material evidence to substantiate his claim 
and that he had a year from July 22, 2002, before the rating 
decision became final.  The RO received a VA Form 21-4138 from 
the Veteran stating that the VAMC in Augusta, Georgia, had 
records which would support his claim and that he was requesting 
"another chance for a C&P Exam to help establish this Claim."  
Additional statements inform the RO that the Veteran did not 
possess his service treatment records or his service personnel 
records, and that he was attending a class at VAMC Dublin, 
Georgia.  The Board finds that nothing in this statement can be 
reasonably construed as disagreement with the July 22, 2002, 
rating decision and any desire to appeal it.  

There are no additional statements included in the record dated 
prior to July 22, 2003.  After review of the entire record, the 
Board finds that there is no evidence that the Veteran submitted 
anything in writing indicating his desire to appeal the July 22, 
2002, rating decision or anything indicating his disagreement.  
Thus, the Board finds that the July 22, 2002, rating decision was 
unappealed and is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1103, 20.201 (2009).

New and Material evidence

When the Veteran has failed to appeal a claim and seeks to reopen 
it, the Board must first determine whether new and material 
evidence has been submitted before reopening the claim and 
adjudicating it on the merits regardless of whether the RO has 
reopened the claim and considered the merits of the claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before 
considering a previously adjudicated claim, the Board must 
determine that new and material evidence was presented or secured 
for claim, making RO determination in that regard irrelevant.]  
See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously denied 
claim].  The Board will first consider what evidence was of 
record at the time of the July 22, 2002, rating decision.

The record did not include the Veteran's service treatment 
records.  The record included an October 22, 2001, letter from 
P.W., a licensed Social Worker, who informed VA that the 
Veteran's "current diagnosis is Panic Disorder with Agoraphobia 
and [PTSD]."  November 2001 VA treatment records show the 
Veteran complained of anxiety, panic attacks and "feeling like 
he felt when he was in the Gulf War."  Phoenix Center records 
dated October 2001 show treatment for panic disorder.  A March 
2002 VA outpatient notes indicate that the Veteran was diagnosed 
with PTSD, panic attacks and anxiety.  The record also included 
copies of the Veteran's service personnel records showing his 
assignment aboard the Cape Cod beginning September 16, 1989, as a 
Fireman Apprentice.

The July 2002 rating decision determined that there was no 
evidence that the Veteran's PTSD was related to his claimed 
stressor events and there was no corroborating evidence that the 
claimed stressor events happened.

The evidence submitted since the July 2002 rating decision 
includes the Veteran's service treatment records, several 
statements made by the Veteran, his mother, brother and sister-
in-law, and VA treatment records showing both in-patient and out-
patient treatment for mental health problems.  The record also 
includes the statements of the Veteran and his mother made under 
oath at the April 2010 hearing.

After consideration of the evidence, and in view of the Court's 
holding that for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed, the Board finds 
that there is new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the July 22, 
2002, rating decision.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992); see also Evans v. Brown, 9 Vet. App. 273 (1996).  The 
Board observes that the Veteran has provided more specific 
statements regarding his duties during relief efforts in the 
Philippine Islands after the eruption of Mt. Pinatubo.  The 
records show that the Veteran was assigned to the Cape Cod, that 
he had successfully undergone training for security details, and 
the Veteran has testified that the Cape Cod was supporting the 
relief efforts.  Moreover, the record shows that the Veteran has 
consistently informed mental health practitioners who have 
diagnosed him with PTSD that he suffers from flashbacks of 
experiences during the Gulf War and the Philippines.  The 
statements of the Veteran's family members, presumed to be true, 
establish that the Veteran drastically changed after his 
assignment during the Gulf War.  Based on that evidence, the 
Board finds that the Veteran's claim is reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not be 
sufficient to allow a grant of the benefits sought.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons 
explained in the remand section below, the Board finds that 
additional development of the claim is necessary before the Board 
may proceed to a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder to 
include PTSD, major depression disorder, panic attacks with 
agoraphobia and anxiety disorder is reopened; to this extent 
only, the appeal is allowed.


REMAND

Reasons for remand

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  In this 
case, the record indicates that the Veteran has been treated for 
depression, PTSD, anxiety and a panic disorder.  The Board notes 
that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court 
clarified how the Board should analyze claims for PTSD and other 
acquired psychiatric disorders.  As emphasized in Clemons, though 
a Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed." Id.  Essentially, the Court found 
that a Veteran does not file a claim to receive benefits only for 
an acquired psychiatric disorder, such as PTSD, but in fact makes 
a general claim for whatever mental condition may be afflicting 
the Veteran.

Taking into consideration the holdings in McLendon and Clemmons, 
the Board finds that further development is necessary and the 
evidence requires that the Veteran be examined to determine as 
precisely as possible what his current diagnosis is and the 
likely etiology of the condition or conditions diagnosed.  

The Board also finds that the duty to assist requires that more 
development be done regarding the Veteran's claimed stressors.  
With regard to the Veteran's stressor events, it appears that the 
Veteran has focused mainly on the events that occurred in the 
Philippines during the eruption of Mt. Pinatubo in June 1991.  In 
addition, the Veteran referred briefly, and generally, to events 
earlier in 1991 regarding his experiences in the Gulf War.  
Essentially, he stated he was in fear due to the oil fires in 
Kuwait.  He has not made any further references to participating 
in an on-shore detail where he saw dead bodies in Kuwait, but he 
should be given the opportunity to provide specific information 
regarding any such stressor.  He also referred generally to being 
in fear of the potential of terrorism while he was in Haifa, 
Israel.  Finally, he testified that he was fearful of potential 
bomb threats or other dangers when he served as a gate guard.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in writing 
and request that he provide more precise 
information regarding when and where he was 
ashore in Kuwait.  He should also provide 
more precise information regarding his role 
in Operation Fiery Vigil.  Specifically, the 
Veteran should inform VBA of the numbers of 
times he went ashore on a security or relief 
detail; his precise duty; and, what specific 
fear he had or what specific event caused him 
to fear.  The Veteran should be requested to 
provide information regarding when he was in 
Haifa, Israel; any specific information he 
has regarding why he was afraid for his life 
there; and the dates he was in Haifa, Israel.  
Finally, he should provide specific 
information regarding where and when he was 
assigned to security details that involved 
the inspection of vehicles, whether he 
performed the duties alone and the specific 
duties he performed while assigned on any 
assigned security detail.  Any response 
should be associated with the Veteran's VA 
claims folder.

2.  After completion of the foregoing, VBA 
should request records from appropriate 
record keepers showing the movements of the 
Cape Cod during February and March 1991, and 
June and July 1991.  VBA should also request 
records that indicate when the Cape Cod was 
in port at or near Haifa, Israel, between 
September 1989 and January 1993.  VBA should 
also request records pertaining to the 
participation of the Cape Cod and her crew in 
support of Operation Fiery Vigil, to include 
whether members of the Cape Cod crew were 
assigned to on shore details to assist in 
rescue and provision of relief aid to those 
affected by the eruption of Mt. Pinatubo in 
June 1991.  

3.  VBA should obtain any relevant records 
from the U.S. Geological Survey that would 
indicate the dates and intensity of 
aftershock earthquakes during the period 
records show the Cape Cod was at Subic Bay, 
Philippine Islands, during June or July 1991.

4.  After completing the foregoing and any 
other development deemed necessary, VBA shall 
provide the Veteran with a medical 
examination by a psychiatrist who shall 
review the Veteran's VA claims folder prior 
to the examination of the Veteran.  If 
practicable, the examiner shall provide a 
diagnosis or diagnoses of any mental health 
disorder the Veteran may exhibit.  To the 
extent practicable, the examiner shall 
provide an opinion whether it is as likely as 
not that any diagnosed disorder(s) was 
incurred in or aggravated during the 
Veteran's active military duty.  If PTSD is 
diagnosed, the examiner shall describe the 
specific stressor event(s) that underlies the 
DSM-IV diagnosis.  Any diagnostic testing or 
other diagnostic aid deemed to be necessary 
by the examiner shall be accomplished.  The 
examiner's written report shall be associated 
with the Veteran's VA claims folder.

5.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claim for service 
connection for a psychiatric disorder to 
include PTSD, major depression disorder, 
panic attacks with agoraphobia and anxiety 
disorder.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


